DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 1 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 11 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 12 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 14 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 18 of U.S. Patent No. 11,166,167. Although the claims at issue are not identical, they are not patentably distinct from each other because the sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the sub-genus should the genus issue as a patent after the sub-genus.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 10/1/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 7, 9 – 14 and 17 - 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lo et al. (US Publication 2014/0016585).
Regarding claim 1, Lo teaches a wireless network controller, comprising: 
a transceiver configured to access a wireless network; a processor, and an audio detection module configured to instruct the processor to: (i.e. fig. 2b shows a transceiver and service estimation module disposed in a controller; see paragraphs 35 - 37)
 	receive data packets; (i.e. fig. 11 shows the transceiver may send/receive data packets, (1101); see paragraph 75)
perform an inspection of the data packets for an indication of an audio stream; (i.e. fig. 11 shows a packet analyzer of the service estimation module may determine whether the packet is for a A2DP service type (1104) indicating a Bluetooth audio stream; see paragraphs 46, 47, 76)
in response to the indication of the audio stream: notify arbitration logic that transmission of the audio stream via the wireless network is being initiated; (i.e. fig. 11 shows that in response to detecting the A2DP packet the arbitration module is notified that Bluetooth communication via A2DP service is initiated (1105); see paragraph 76) and 
 	transmit one or more of the data packets of the audio stream on the wireless network via the wireless network controller, wherein the one or more of the data packets of the audio stream are granted higher priority access to the wireless network than non-time-critical data packets. (i.e. after the packets are transmitted to the arbiter, the logic determines priority access for the antenna via Bluetooth host to remote Bluetooth device for A2DP; see paragraph 9, 34, 76)
Regarding claim 2, Lo teaches the wireless network controller of claim 1, wherein: the audio stream indication includes a command associated with starting the audio stream. (i.e. the packet analyzer may detect A2DP packet which includes indicators of a start of an audio stream; see paragraphs 46, 47)
Regarding claim 3, Lo teaches the wireless network controller of claim 2, wherein: the command includes a logical link control and adaptation protocol (L2CAP) message indicating the audio stream is being started. (i.e. A2DP, which is supported by the prior art,  is an ACL service which uses L2CAP protocol to communicate which is part of the Bluetooth specification, A2DP being for high quality audio streaming over the same)
Regarding claim 4, Lo teaches the wireless network controller of claim 1, wherein: the audio stream indication includes data associated with the audio stream. (i.e. an A2DP packet which indicates audio streaming comprises data stream information by definition)
Regarding claim 5, Lo teaches the wireless network controller of claim 4, wherein:  the data includes one of Sub-Band Coded (SBC) audio and Moving Picture Experts Group Audio Layer 3 (MP3) audio. (i.e. A2DP by definition includes mandatory support for the low-complexity SBC codec and supports optionally MPEG-1 Part 3/MPEG-2 Part 3 (MP2 and MP3), MPEG-2 Part 7/MPEG-4 Part 3 (AAC and HE-AAC), and ATRAC, and is extensible to support manufacturer-defined codecs, such as aptX)
Regarding claim 6, Lo teaches the wireless network controller of claim 1, wherein: the audio stream includes advanced audio protocol (A2DP) packets. (i.e. A2DP packets are supported via the Bluetooth node; see paragraphs 46, 47)
Regarding claim 7, Lo teaches the wireless network controller of claim 1, wherein: the wireless network controller is a first wireless network controller coupled to a second wireless network controller having the arbitration logic; and the arbitration logic is configured to control access to a wireless communication medium by the first wireless network controller and the second wireless network controller. (i.e. fig. 2a shows the Bluetooth controller is coupled to a Wi-Fi controller comprising the arbiter, which controls access to wireless communications; see paragraphs 35 - 37)
Regarding claim 9, Lo teaches A wireless system, comprising: 
 	a shared antenna; a first wireless network controller configured to access a wireless medium via the shared antenna; and 
 	a second wireless network controller coupled to the first wireless network controller; wherein the second wireless network controller is configured to: access the wireless medium via the shared antenna; receive data packets from a host device; (i.e. Lo discloses a system providing a Bluetooth module (first controller) and a WiFi-module (second controller) that may receive packets, determine the type of the packet and forward this to a packet traffic arbiter which may decide a utilization rate of an antenna according to packet type information; see paragraph 9)
 	perform an inspection of the data packets for an indication of an audio stream; (i.e. fig. 11 shows the transceiver may send/receive data packets, (1101); see paragraph 75: fig. 11 also shows a packet analyzer of the service estimation module may determine whether the packet is for a A2DP service type (1104) indicating a Bluetooth audio stream; see paragraphs 46, 47, 76)
in response to the indication of the audio stream: notify arbitration logic that transmission of the audio stream via the wireless medium is being initiated; (i.e. fig. 11 shows that in response to detecting the A2DP packet the arbitration module is notified that Bluetooth communication via A2DP service is initiated (1105); see paragraph 76) and 
 	transmit one or more of the data packets of the audio stream on the wireless medium via the second wireless network controller, wherein the one or more of the data packets of the audio stream are granted higher priority access to the wireless medium than non-time-critical data packets. (i.e. after the packets are transmitted to the arbiter, the logic determines priority access for the antenna via Bluetooth host to remote Bluetooth device for A2DP; see paragraph 9, 34, 76)
Regarding claim 10, Lo teaches the wireless system of claim 9, wherein: the audio stream indication includes a command associated with starting the audio stream. (i.e. the packet analyzer may detect A2DP packet which includes indicators of a start of an audio stream; see paragraphs 46, 47)
Regarding claim 11, Lo teaches the wireless system of claim 10, wherein: the command includes a logical link control and adaptation protocol (L2CAP) message indicating the audio stream is being started. (i.e. A2DP is an ACL service which uses L2CAP protocol to communicate which is part of the Bluetooth specification, A2DP being for high quality audio streaming over the same)
Regarding claim 12, Lo teaches the wireless system of claim 9, wherein: the audio stream indication includes data associated with the audio stream. (i.e. an A2DP packet which indicates audio streaming comprises data stream information by definition)
Regarding claim 13, Lo teaches the wireless system of claim 12, wherein: the data includes one of Sub-Band Coded (SBC) audio and Moving Picture Experts Group Audio Layer 3 (MP3) audio. (i.e. A2DP by definition includes mandatory support for the low-complexity SBC codec and supports optionally MPEG-1 Part 3/MPEG-2 Part 3 (MP2 and MP3), MPEG-2 Part 7/MPEG-4 Part 3 (AAC and HE-AAC), and ATRAC, and is extensible to support manufacturer-defined codecs, such as aptX)
Regarding claim 14, Lo teaches the wireless system of claim 9, wherein: the audio stream includes advanced audio protocol (A2DP) packets. (i.e. A2DP packets are supported via the Bluetooth node; see paragraphs 46, 47)
Regarding claim 17, Lo teaches the wireless system of claim 9, wherein: the second wireless network controller includes the arbitration logic; and  the arbitration logic is configured to control access to a wireless communication medium by the first wireless network controller and the second wireless network controller. (i.e. fig. 2a shows the Bluetooth controller is coupled to a Wi-Fi controller comprising the arbiter, which controls access to wireless communications; see paragraphs 35 - 37)
Regarding claim 15, Lo teaches a method, comprising: (i.e. Lo discloses a system providing a Bluetooth module (first controller) and a WiFi-module (second controller) that may receive packets, determine the type of the packet and forward this to a packet traffic arbiter which may decide a utilization rate of an antenna according to packet type information; see paragraph 9)
 	receiving, by a first wireless network controller, data packets for transmission via a wireless network; (i.e. fig. 11 shows the transceiver may send/receive data packets, (1101); see paragraph 75)
inspecting, by the first wireless network controller, the data packets to detect an audio stream; in response to detecting the audio stream: (i.e. fig. 11 shows a packet analyzer of the service estimation module may determine whether the packet is for a A2DP service type (1104) indicating a Bluetooth audio stream; see paragraphs 46, 47, 76)
 	notifying, by arbitration logic that controls access to a wireless communication medium by the first wireless network controller and a second wireless network controller, that the data packets are to be transmitted by the first wireless network controller uninterrupted by any transmission from the second wireless network controller. (i.e. after the packets are transmitted to the arbiter, the logic determines priority access for the antenna via Bluetooth host to remote Bluetooth device for A2DP; see paragraph 9, 34, 76)
Regarding claim 18, Lo teaches the method of claim 17, wherein: the audio stream indication includes a logical link control and adaptation protocol (L2CAP) message indicating the audio stream is being started. (i.e. A2DP, which is supported by the prior art,  is an ACL service which uses L2CAP protocol to communicate which is part of the Bluetooth specification, A2DP being for high quality audio streaming over the same)
Regarding claim 19, Lo teaches the method of claim 18, wherein: 
the data includes one of Sub-Band Coded (SBC) audio and Moving Picture Experts Group Audio Layer 3 (MP3) audio. (i.e. A2DP by definition includes mandatory support for the low-complexity SBC codec and supports optionally MPEG-1 Part 3/MPEG-2 Part 3 (MP2 and MP3), MPEG-2 Part 7/MPEG-4 Part 3 (AAC and HE-AAC), and ATRAC, and is extensible to support manufacturer-defined codecs, such as aptX)
Allowable Subject Matter
Claims 8  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 16  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 20  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA
Primary Examiner
Art Unit 2471



/ROBERT J LOPATA/
July 26, 2022           Primary Examiner, Art Unit 2471